Citation Nr: 9928972	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  94-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a left fibula 
disability.  

2.  Entitlement to a compensable rating for a left shoulder 
disability.  

3.  Entitlement to a compensable rating for a low back 
disability.  

4.  Entitlement to a compensable rating for hearing loss 
disability.  

5.  Entitlement to a compensable rating for a right ankle 
disability.  

6.  Entitlement to a compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
June 1992.

In the veteran's August 1994 VA Form 9, he raised additional 
claims for compensation benefits for "poly clonal 
gamopathy" nose bleeds, problems with his ribs, breathing 
problems, and anxiety attacks.  These matters are referred to 
the RO for appropriate action. 

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement (NOD) following the grant 
of service connection and the initial assignment of a 
disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.


FINDINGS OF FACT

1.  In September 1993, service connection was granted for 
residuals of sprained right ankle, a fractured left fibula, 
residuals of a left shoulder injury, residuals of a low back 
injury with fibromyositic low back pain, bilateral hearing 
loss disability, and headaches; service connection was also 
denied for a sinus condition, a psychiatric disorder with 
memory loss, and residuals of loss of consciousness.  

2.  The veteran filed his notice of disagreement in May 1994.  

3.  The RO issued a statement of the case in June 1994 
reflecting consideration of entitlement to increased 
evaluations for right ankle sprain, a fractured left distal 
fibula, a left shoulder injury, a low back injury, hearing 
loss, and headaches.  

4.  The veteran's August 1994 VA Form 9 makes no reference to 
the issues of entitlement to compensable ratings for left 
fibula, left shoulder, low back or hearing loss disabilities.  

5.  The veteran has not shown any limitation of motion, 
ankylosis, or functional loss in the right ankle.  

6.  The veteran's headaches are not shown to be productive of 
prostrating attacks averaging one in two months over the last 
several months.  


CONCLUSIONS OF LAW

1.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claims for a compensable rating 
for left fibula, left shoulder, low back, and hearing loss 
disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.202, 20.203 (1998).  

2.  The criteria for a compensable rating for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.71a, Codes 5271 (1998).  

3.  The criteria for a compensable rating for headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Code 8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Fibula, Left Shoulder, Low Back, and Hearing Loss 
Disabilities.

The Board will address these issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108.  

If the statement of the case (SOC) and any prior supplemental 
SOC addressed several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior supplemental SOC.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203 (1998).  

In September 1993, the veteran was notified that service 
connection had been granted for residuals of sprained right 
ankle, fractured left fibula, residuals of a left shoulder 
injury, residuals of a left back injury with fibromyositis 
low back pain, bilateral hearing loss disability and 
headaches, each rated as noncompensable, but with a 10 
percent rating assigned for the service connected 
disabilities under 38 C.F.R. § 3.324; and that service 
connection had been denied for a sinus condition, psychiatric 
disorder with memory loss and for residuals of loss of 
consciousness.  The veteran filed his NOD with the rating 
assigned to the service-connected disabilities in May 1994.  
The RO issued a SOC in June 1994 reflecting consideration of 
entitlement to increased ratings for a sprained right ankle, 
fractured left distal fibula, a left shoulder injury, a low 
back injury, hearing loss, and headaches.  The veteran's 
August 1994 VA Form 9 makes no reference to the issues of 
entitlement to a compensable rating for left fibula, left 
shoulder, low back or hearing loss disabilities.  

In June 1999, the Board issued a letter notifying the veteran 
of the deficiency in his substantive appeal.  This notice was 
sent to the veteran's most recent address of record, but was 
returned by the postal service.  The Court has held that 
there is a presumption of regularity applied to cases where 
VA mails notices to the claimant's last known address of 
record.  The claimant may not rebut that presumption of 
proper mailing without clear evidence of some impropriety.  
See Evans v. Brown, 9 Vet. App 273 (1996).  Moreover, the 
Court appears to require the veteran to make the Board aware 
of a change of his or her address in order to properly 
challenge the presumption of proper mailing.  See YT v. 
Brown, 9 Vet. App.  195 (1996).  

In the absence of an adequate substantive appeal, the Board 
does not have jurisdiction to review the appeal for 
compensable ratings for a fractured left fibula, residuals of 
a left shoulder injury, residuals of a left back injury with 
fibromyositis low back pain, or bilateral hearing loss 
disability.  These matters are dismissed.  

II.  Compensable Ratings.  

Initially, I note that the veteran has presented a well-
grounded claim with respect to compensable ratings for the 
service-connected disabilities remaining before the Board on 
appeal.  That is, he has presented claims that are plausible.  
I am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disabilities in accordance with the applicable 
rating code.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for a right ankle disability and a disability manifested by 
headaches in a September 1993 rating decision.  

A.  Left Ankle Disability.

The veteran underwent a VA general medical examination in 
February 1993.  He then presented a medical history 
remarkable for a right ankle sprain in 1991, for which he 
received physical therapy for 3 months.  He reported at the 
1993 examination that he continued to have pain and swelling 
on exertion.  The physical examination showed no evidence of 
swelling in the ankle.  The veteran was noted to have a full 
range of motion in the ankle.  The ankle was determined to be 
free from functional effects, as indicated by "FUNCTIONAL 
EFFECTS:  NEGATIVE".  The recorded diagnosis was right ankle 
traumatic arthritis.  No X-ray evaluation accompanied this 
report.  In addition, I note that X-ray examination conducted 
in service in November 1991 ruled out the presence of any 
bony abnormality, as the X-rays were evaluated as normal.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

A compensable evaluation of 10 percent is required for 
moderate limitation of motion in the ankle. 
38 C.F.R. § 4.71a, Code 5271.  As noted above, the veteran 
has not demonstrated any degree of limitation of motion 
associated with the service-connected right ankle.  
Accordingly, a compensable rating is not warranted on this 
basis.  

While I note that the report of the 1993 VA examination shows 
that the veteran had a diagnosis of traumatic arthritis of 
the right ankle, this diagnosis was not confirmed by X-ray 
studies.  Consequently, the veteran in not entitled to 
compensable rating under 38 C.F.R. § 4.71a, Codes 5010 and 
5003 (1998).  

In addition, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to a schedular 10 
percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. 
Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The medical records and reports do not show the presence of 
such factors as weakened or abnormal movement, excess 
fatigability, incoordination, swelling, deformity, atrophy of 
disuse, instability of station, or disturbance of locomotion.  
These factors are not shown to a degree that would warrant 
the assignment of a higher rating.  

In view of the foregoing, the preponderance of the evidence 
is against the assignment of a compensable rating for a right 
ankle disability.  

B.  Headaches.  

Service connection was established for headaches in a 
September 1993 rating decision.  A noncompensable rating was 
assigned under Diagnostic Code 8100, migraine.  The veteran 
contends that he is entitled to a compensable evaluation, as 
he experiences intermittent headaches.  He reports that he 
has headaches almost every day.  The next higher evaluation 
of 10 percent requires migraine headaches with characteristic 
prostrating attacks averaging one in two months over last 
several months.  A noncompensable rating is provided for 
migraine headaches with less frequent attacks.  
38 C.F.R. § 4.124a, Code 8100.  The recorded diagnosis was 
tension headaches.  There is no indication that frequently 
prostrating headaches are a part of the veteran's current 
disability picture.  In view of the foregoing, the 
preponderance of the evidence is against a compensable rating 
for a disability manifested by headaches.  The veteran has 
not shown the frequency or intensity of headaches to warrant 
a compensable evaluation.  

C. Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The rating 
schedule provides for higher ratings of the disabilities at 
issue, but the required manifestations are not demonstrated, 
as discussed above.  Moreover, the veteran has not required 
frequent hospitalization for either disability.  He also has 
not shown that either of these disabilities produces marked 
interference with his employment.  


ORDER

The claims for compensable ratings for left fibula, left 
shoulder, low back and hearing loss disabilities are 
dismissed.  

The veteran's claim for a compensable rating for a right 
ankle disability is denied.  

The veteran's claim for a compensable rating for headaches is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

